DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/16/2022 has been entered. Claims 1,3-10,12-13,17 and 19 have been amended. Claims 11,15-16 and 18 have been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-10,12-14,17 and 19-20 are still pending in this application, with claims 1,17 and 20 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure and objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to Claim Interpretation 112(f) have been considered.


1.	Applicant's arguments filed on 09/16/2022 on pages 13-14 of applicant's remark regarding Claims 1,17,20, the applicant argues that Sun fails to teach the indication information is provided/transmitted by the network device of the access network to the terminal device. The applicant further argues that Chen also fails to teach the indication information is provided/transmitted by the network device of the access network.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Sun discloses usage (i.e. set the mode) of unicast or multicast scheme based on the control information (i.e. indication) received from the base station (Sun Para[0162]). Thus, the information regarding which scheme to use for a specific V2X service is provided by the network device (i.e. base station) and the MAC layer of the terminal receives data from the application layer accordingly (Sun Para[0163-164]). Although the teachings of Sub are not identical to the claimed intention, the claimed invention is not patentably distinct from Sun’s teachings. Examiner relies on drawings of Chen to have clear picture of what is considered as a network node and what constitutes access network for visualization. Chen also discloses that the resource configuration information (i.e. indication) regarding unicast, groupcast or broadcast sent from the eNB to the UE (i.e. terminal) (Chen Fig.3,9 Para[0070,0114]). Chen discloses that the eNB is the network node of the wireless system (i.e. access network) and communicates with multiple UEs (Chen Fig.1,9). The applicant’s arguments have been fully considered but they are not persuasive. The applicant here fails to patentably distinguish the network node and access network from the eNB and the wireless system of Chen in the claimed invention.
The dependent claims 2-10 and 12-14 are rejected based upon same motivation and rationale used for claim 1.
The dependent claim 19 is rejected based upon same motivation and rationale used for claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the limitation "the core network" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2018/0054693 Al-IDS, hereinafter referred to as “Agiwal”) in view of Huawei (R2-1801903-IDS, hereinafter referred to as “Huawei”) and further in view of Sun et al. (KR20200023116A, hereinafter referred to as “Sun”) and further in view of Chen et al. (US 2017/0171837 Al-IDS, hereinafter referred to as “Chen”).
	
Regarding claim 1, Agiwal discloses an apparatus for transmitting data of vehicle communication (V2X) services, configured in a terminal equipment (Agiwal Fig.1 Ref:102 Source UE (i.e. terminal)), the apparatus comprising: processor circuitry (Agiwal Fig.2 Ref:204 Para[0056] The processor) that couples to the memory (Agiwal Fig.2 Ref:206 Para[0056] The memory) and that is configured to execute the instructions to: configured in a media access control (MAC) layer of the terminal equipment (Agiwal Fig.1 Ref:102 Source UE has MAC layer) to generate at least one protocol data unit (PDU) in a way that transmission modes to which service data units (SDU) (Agiwal Fig.5B Para[0085] The MAC PDU contains SDUs) contained in a PDU correspond are identical (Agiwal Fig.5A Para[0079-81] The Source UE sets the MAC PDU header according to the unicast or groupcast (i.e. transmission mode). The MAC PDU format version number is used to distinguish SDUs for unicast or groupcast, see Para[0085-86]); configure the MAC layer to transmit the PDU to a physical layer of the terminal equipment (Agiwal Fig.1 Para[0053,0081] The Source UE MAC layer transmits MAC PDUs to the physical layer), and notify the transmission mode to which the PDU corresponds to the physical layer (Agiwal Fig.5A Para[0085] The MAC PDU format version number is used to distinguish SDUs for unicast or groupcast).
Agiwal does not explicitly disclose transmitting data of V2X services by the terminal.
However, Huawei from the same field of invention discloses transmitting data of V2X services by the terminal (Huawei Section:3 The unicast and groupcast (i.e. data) of V2X services are sent over PC5 sidelink).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal to have the feature of “transmitting data of V2X services by the terminal” as taught by Huawei. The suggestion/motivation would have been to support V2X over sidelink of legacy D2D communication (Huawei Section:3).

Agiwal in view of Huawei does not explicitly disclose set the transmission mode according to indication information used for configuring or indicating the transmission mode.
However, Sun from a similar field of invention discloses set the transmission mode according to indication information used for configuring or indicating the transmission mode (Sun Para[0162,0184] The terminal performs sidelink communication based on unicast or multicast scheme provided in the control (i.e. indication) information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Huawei to have the feature of “set the transmission mode according to indication information used for configuring or indicating the transmission mode” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).

Agiwal in view of Huawei and Sun does not explicitly disclose wherein the indication information is provided by a network device of an access network or is preconfigured.
However, Chen from the same field of invention discloses wherein the indication information (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. indication/transmission mode)) is provided by a network device of an access network (Chen Fig.1 The eNB1 (i.e. network device) of the wireless system (i.e. access network)) or is preconfigured (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Sun to have the feature of “wherein the indication information is provided by a network device of an access network” as taught by Chen. The suggestion/motivation would have been to provide communication resource allocation in a partial coverage scenario (Chen Para[0008]).

Regarding claim 2, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Agiwal further discloses wherein, the transmission mode comprises unicast (Agiwal Fig.5A Para[0079] Unicast mode), or groupcast (Agiwal Fig.5A Para[0079] Groupcast mode), or broadcast (Not given patentable weight due to non-selective option in the claim).
	Regarding claim 3, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Huawei further discloses configure an upper layer of the terminal equipment and configured to determine the transmission mode, wherein the upper layer is a V2X layer (Huawei Section:3 Page:3 The application layer (i.e. v2X layer) is involved in unicast and groupcast operations).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Sun and Chen to have the feature of “configure an upper layer of the terminal equipment and configured to determine the transmission mode, wherein the upper layer is a V2X layer” as taught by Huawei. The suggestion/motivation would have been to support V2X over sidelink of legacy D2D communication (Huawei Section:3).
Regarding claim 4, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun further discloses wherein, indicate data packets of the V2X services and a transmission mode to which the data packets of the V2X services correspond (Sun Para[0084] The application layer sets priority and QoS configuration information for V2X message which is used to map to SLRB).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “wherein, indicate data packets of the V2X services and a transmission mode to which the data packets of the V2X services correspond” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).


Regarding claim 5, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun discloses configure a packet filter of the terminal equipment to map the data packets onto quality of service (QoS) flows (Sun Para[0084] The AS layer (i.e. packet filter) maps V2X message to appropriate SLRB using QoS information); and wherein transmission modes to which data packets in a QoS flow correspond are identical (Sun Para[0165] Unicast or multicast is configured for each QoS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “configure in a packet filter of the terminal equipment to map the data packets onto quality of service (QoS) flows; and wherein transmission modes to which data packets in a QoS flow correspond are identical” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).


Regarding claim 6, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun discloses configure a service data adaptation protocol (SDAP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs) (Sun Para[0213] The SDAP layer maps data packet to appropriate SLRB using QoS information); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical (Sun Para[0165] Unicast or multicast is configured for each QoS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “configure in a service data adaptation protocol (SDAP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).
Regarding claim 7, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun discloses configure a packet data convergence protocol (PDCP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs) (Sun Para[0213] The PDCP layer maps data packet to appropriate SLRB); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical (Sun Para[0165] Unicast or multicast is configured for each QoS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “configure in a packet data convergence protocol (PDCP) layer of the terminal equipment and configured to map the QoS flows or the data packets of the V2X services onto data radio bearers (DRBs); wherein transmission modes to which QoS flows or data packets of the V2X services on a DRB correspond are identical” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).
Regarding claim 8, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun discloses configure in an access stratum of the terminal equipment and configured to determine the transmission mode (Sun Para[0084,0165] The AS layer maps data packet to appropriate SLRB for a given QoS and unicast or multicast is configured for each QoS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “a second transmitter configured in an access stratum of the terminal equipment and configured to determine the transmission mode” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).
Regarding claim 12, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Claim 12 recites wherein, the indication information provided by the network device of the core network is used to configure transmission modes to which data packets on a sidelink and/or the QoS flows correspond (Not given patentable weight due to non-selective option in the base claim).
Regarding claim 13, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun further discloses wherein, the indication information provided by the network device of the access network is used to configure the transmission modes to which data radio bearers (DRBs) on a sidelink (Sun Para[0067,0163-164] The BS sends scheduling information. The terminal perform sidelink communication based on a unicast or multicast scheme using SLRBs) and/or radio link control (RLC) channels (Not given patentable weight due to non-selective option in the claim) and/or logical channels correspond (Not given patentable weight due to non-selective option in the claim).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “wherein, the indication information provided by the network device of the access network is used to configure the transmission modes to which data radio bearers (DRBs) on the sidelink correspond” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).
Regarding claim 14, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Sun further discloses wherein, the indication information provided by the network device of the access network contains transmission modes to which scheduled sidelink data correspond (Sun Para[0162] The link supported by the terminal is indicated by the base station to use unicast or multicast scheme).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei and Chen to have the feature of “wherein, the indication information provided by the network device of the access network contains transmission modes to which scheduled sidelink data correspond” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).



Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Huawei and further in view of LI et al. (US 2018/0213550 Al, hereinafter referred to as “Li”).
	
Regarding claim 17, Chen discloses an apparatus for transmitting data of vehicle communication (V2X) services, configured in a network device (Chen Fig.1 The eNB1 (i.e. network device)), the apparatus to generate indication information (Chen Fig.3,9 Ref:303 Para[0109] The eNB sends resource configuration information (i.e. indication)) used for configuring or indicating transmission modes (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. indication/transmission mode)) for transmitting data of a terminal equipment (Chen Fig.1 The UE4 (i.e. terminal)); wherein, the transmission mode comprises unicast (Chen Para[0114] Unicast mode), or groupcast (Chen Para[0114] Groupcast mode), or broadcast (Not given patentable weight due to non-selective option in the claim) and transmit the indication information to the terminal equipment (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. transmission mode)) from the network device that is a network device of an access network (Chen Fig.1 The eNB1 (i.e. network device) of the wireless system (i.e. access network)).
Chen does not explicitly disclose transmitting data of V2X services by the terminal.
However, Huawei from the same field of invention discloses transmitting data of V2X services by the terminal (Huawei Section:3 The unicast and groupcast (i.e. data) of V2X services are sent over PC5 sidelink).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen to have the feature of “transmitting data of V2X services by the terminal” as taught by Huawei. The suggestion/motivation would have been to support V2X over sidelink of legacy D2D communication (Huawei Section:3).
Chen in view of Huawei does not explicitly disclose a processor and a memory for the apparatus.
However, Li from a similar field of invention discloses a processor and a memory for the apparatus (Li Fig.3,5 Para[0240-241] The apparatus contains a processor and a memory).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Huawei to have the feature of “a processor and a memory for the apparatus” as taught by Li. The suggestion/motivation would have been to reduce consumption of signaling resources (Li Para[0006]).

Regarding claim 19, Chen in view of Huawei and Li discloses the network device for V2X services as explained above for Claim 17. Chen further discloses wherein, the indication information is used to configure the transmission mode for a sidelink DRB (Chen Fig.1 Para[0114] The eNB1 (i.e. network device) for access network and the resource allocation is for D2D communication (i.e. sidelink DRB), See Fig.4)



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Chen, Sun, Huawei and further in view of Li.
	
Regarding claim 20, Agiwal discloses a terminal equipment; the terminal equipment comprises an second apparatus for transmitting data of V2X services, configured in the terminal equipment (Agiwal Fig.1 Ref:102 Source UE (i.e. terminal)), the second apparatus comprising: second processor circuitry (Agiwal Fig.2 Ref:204 The Processor) configured to configure a media access control (MAC) layer of the terminal equipment (Agiwal Fig.1 Ref:102 Source UE has MAC layer) to generate at least one protocol data unit (PDU) in a way that transmission modes to which service data units (SDU) (Agiwal Fig.5B Para[0085] The MAC PDU contains SDUs) contained in a PDU correspond are identical (Agiwal Fig.5A Para[0079-81] The Source UE sets the MAC PDU header according to the unicast or groupcast (i.e. transmission mode). The MAC PDU format version number is used to distinguish SDUs for unicast or groupcast, see Para[0085-86]); and configure the MAC layer to transmit the PDU to a physical layer of the terminal equipment (Agiwal Fig.1 Para[0053,0081] The Source UE MAC layer transmits MAC PDUs to the physical layer), and notify the transmission mode to which the PDU corresponds to the physical layer (Agiwal Fig.5A Para[0085] The MAC PDU format version number is used to distinguish SDUs for unicast or groupcast).
Agiwal does not explicitly disclose a communication system, comprising a network device; wherein the network device comprises a first apparatus for transmitting data of vehicle communication (V2X) services, configured in the network device, the first apparatus comprising: first processor circuitry configured to generate indication information used for configuring or indicating transmission modes for transmitting data of a terminal equipment; and transmitter circuitry configured to transmit the indication information to the terminal equipment; wherein, the transmission mode comprises unicast, or groupcast, or broadcast and transmit the indication information to the terminal equipment from the network device that is a network device of an access network.
However, Chen from the same field of invention discloses a communication system (Chen Fig.1 The communication system), comprising a network device (Chen Fig.1 The eNB1 (i.e. network device)); wherein the network device comprises an first apparatus for transmitting data of vehicle communication (V2X) services, configured in the network device, to generate indication information (Chen Fig.3,9 Ref:303 Para[0109] The eNB sends resource configuration information (i.e. indication)) used for configuring or indicating transmission modes (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. indication/transmission mode)) for transmitting data of a terminal equipment (Chen Fig.1 The UE4 (i.e. terminal)); wherein, the transmission mode comprises unicast (Chen Para[0114] Unicast mode), or groupcast (Chen Para[0114] Groupcast mode), or broadcast (Not given patentable weight due to non-selective option in the claim) and transmit the indication information to the terminal equipment (Chen Fig.3,9 Ref:303 Para[0114] The resource configuration information contains unicast or groupcast identifiers (i.e. transmission mode)) from the network device that is a network device of an access network (Chen Fig.1 The eNB1 (i.e. network device) of the wireless system (i.e. access network)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal to have the feature of “a communication system, comprising a network device; wherein the network device comprises a first apparatus for transmitting data of vehicle communication (V2X) services, configured in the network device, the first apparatus comprising: first processor circuitry configured to generate indication information used for configuring or indicating transmission modes for transmitting data of a terminal equipment; and transmitter circuitry configured to transmit the indication information to the terminal equipment; wherein, the transmission mode comprises unicast, or groupcast, or broadcast and transmit the indication information to the terminal equipment from the network device that is a network device of an access network” as taught by Chen. The suggestion/motivation would have been to provide communication resource allocation in a partial coverage scenario (Chen Para[0008]).
Agiwal in view of Chen does not explicitly disclose set the transmission mode according to indication information used for configuring or indicating the transmission mode.
However, Sun from a similar field of invention discloses set the transmission mode according to indication information used for configuring or indicating the transmission mode (Sun Para[0162,0184] The terminal performs sidelink communication based on unicast or multicast scheme provided in the control (i.e. indication) information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal and Chen to have the feature of “set the transmission mode according to indication information used for configuring or indicating the transmission mode” as taught by Sun. The suggestion/motivation would have been to support selective V2X unicast or multicast based on communication situation (Sun Para[0001]).
Agiwal in view of Chen and Sun does not explicitly disclose transmitting data of V2X services by the terminal.
However, Huawei from the same field of invention discloses transmitting data of V2X services by the terminal (Huawei Section:3 The unicast and groupcast (i.e. data) of V2X services are sent over PC5 sidelink).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Chen and Sun to have the feature of “transmitting data of V2X services by the terminal” as taught by Huawei. The suggestion/motivation would have been to support V2X over sidelink of legacy D2D communication (Huawei Section:3).
Agiwal in view of Chen, Sun and Huawei does not explicitly disclose a processor and a memory for the first apparatus.
However, Li from a similar field of invention discloses a processor and a memory for the first apparatus (Li Fig.3,5 Para[0240-241] The apparatus contains a processor and a memory).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Chen, Sun and Huawei to have the feature of “a processor and a memory for the first apparatus” as taught by Li. The suggestion/motivation would have been to reduce consumption of signaling resources (Li Para[0006]).



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Huawei, Sun, Chen and further in view of Li.

Regarding claim 9, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei, Sun and Chen does not explicitly disclose notify the transmission modes to a network device.


However, Li from a similar field of invention discloses notify the transmission modes to a network device (Li Fig.9 Ref:904 Para[0280-281] The terminal sends buffer status information to the network device for a specific transmission mode indicating D2D buffered data of transmission mode).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei , Sun and Chen to have the feature of “notify the transmission modes to a network device” as taught by Li. The suggestion/motivation would have been to reduce consumption of signaling resources (Li Para[0006]).

Regarding claim 10, Agiwal in view of Huawei, Sun and Chen discloses the terminal for V2X services as explained above for Claim 1. Agiwal in view of Huawei, Sun and Chen does not explicitly disclose wherein, notify the transmission modes to the network device via a sidelink UE information radio resource control (RRC) message , or a sidelink buffer status report (BSR), or a scheduling request (SR).
However, Li from a similar field of invention discloses wherein, notify the transmission modes to the network device via a sidelink UE information radio resource control (RRC) message (Not given patentable weight due to non-selective option in the claim), or a sidelink buffer status report (BSR) (Li Fig.9 Ref:904 Para[0280-281] The terminal sends buffer status information indicating transmission mode), or a scheduling request (SR) (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Agiwal, Huawei , Sun and Chen to have the feature of “wherein, notify the transmission modes to the network device via a sidelink buffer status report (BSR)” as taught by Li. The suggestion/motivation would have been to reduce consumption of signaling resources (Li Para[0006]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).
	
Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	Foreign Patent Publication No. WO2017/171906 to Pinheiro (Fig.5 and associated paragraphs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415